El Juez Asociado Sr. Hernández
emitió la opinión del Tribunal.
Con fecha once de Abril de mil novecientos dos Don Manuel Argüeso Flores suscribió'á favor y á la orden de Da. María Rossner viuda de Dufaut tres pagarés por valor de quinientos dollars cada uno, con el interés del uno por ciento mensual desde la fecha indicada, á vencer el día último de los meses de Marzo, Mayo y Julio del año siguiente, y en once de Agosto del expresado año mil no-vecientos dos, suscribió otros tres importantes doscientos *246dollars cada uno, sin interés, vencederos en 30 de Noviem-bre y 31 de Diciembre del propio año v 31. de Enero de 1903.
Con tales documentos, en 19 de Agosto del último ano expresado, Da. María R-ossner, por medio del Letrado Don Juan E. Vías Oclioteco, acudió al Juagado Municipal de Yabucoa en solicitud de embargo preventivo de bienes pertenecientes al deudor Don Manuel Argüeso basta cantidad suficiente á cubrir los dos mil trescientos cuarenta dollars á que ascendía la deuda principal con sus intereses hasta dicha fecha, y setecientos dollars más para pago de nuevos intereses y costas; y después formu-ló demanda ante la Corte de Distrito de Humaeao en que alegó la existencia del crédito á su favor ya vencido de dos mil trescientos cuarenta dollars de que le era deudor Argüeso, comprobado por los documentos privados de que se deja hecho mérito, citó como fundamentos legales los artículos 1068,1124,1223,1245,1075 y 1076 del Código Civil vigente, con la Orden General Número 118, serie de 1899, y concluyó con la súplica de que se condenase al de-mandado á satisfacer á la demandante los dos mil tres-cientos cuarenta dollars reclamados por principal ó in-tereses vencidos, los intereses convenidos que se deven-garan en lo sucesivo, intereses legales reclamables con arreglo á derecho y costas del litigio.
El Letrado Don Rafael López Landrón á nombre de Don Manuel Argüeso Elores se opuso á la demanda por el fundamento de que los pagarés objeto - de la reclama-ción quedaron sujetos á un contrato posterior de 30 de Marzo de 1903, en el cual la propia acreedora Da. María Rossner aplazó el arreglo de ellos de común acuerdo corn-el deudor, quedando subordinado el pago al cumplimien-to de otras obligaciones que se indican en dicho contrato, no sin declararse implícitamente que el deudor había he-cho pagos á cuenta de los créditos reclamados; invocó en apoyo de su derecho los artículos. 1124, caso lo. del 117.1 *247y 1030 del Código Civil; 7 haciendo nso de las excepcio-nes de novación y de falta de acción pidió se le absolvie-ra de la demanda con imposición de todas las costas á la parte'actora.
El contrato 'que invoca el demandado para comprobar las excepciones opuestas á la demanda aparece consigna-do en la carta cuyo texto dicé así: “Humacao, Marzo 30 de 1903. — Sra. Doña María Rossner, viuda de Dufaut.— Presente. — Mi estimada amiga: confirmo por la presen-te nuestra entrevista de esta fecha, así como nuestro con-venio, y á continuación aclaro los particulares del estado en que están nuestras cuentas á esta fecha: — Importe de la hipoteca que prometí constituir, $4,000. — Intereses 12 meses al 10 de Abril próximo 17< $480. — Cuatro vales que le tengo suscritos á $500 $2,000. — Intereses sobre la can-tidad anterior á la misma fecha $240. — Traspaso á favor de A. Rossner $2,000. — Intereses 12 meses $240.-3 Vales de $200 cada uno, $600. — Intereses sobre los mismos al 10 de Abril próximo $48. — Importe del capital $8,600. — Im-porte de los intereses $1,008. — Cuya suma de intereses convinimos en amortizarla en la forma siguiente: De contado hoy $108. — En la semana del 6 al 10 de Abril pró-ximo en efectivo $500. — Ocho semanales que enviaré á V. principiando desde el sábado próximo 4 de Abril y á razón de $50 semanales, $400. — Total de intereses, $1,008. Para el areglo de la hipoteca-de $4,000 que estoy compro-metido á otorgarle, queda concertado entre nosotros es-perar al mes de Mayo, en que debo yo cancelar una hipo-teca que tengo otorgada á favor de De Eord y Ca., y al levantarla, trasmitiré á V, la misma hipoteca, de acuerdo con nuestros convenios de 3 de Julio de 1901 y 11 de Abril de 1902, por la suma de $3,000; bien entendido que tengo yo la facultad y V. el deber de admitirme en pago esa su-ma en dinero efectivo, en caso de que así me fuere posible, y en cuanto-al resto de los demás documentos á su favor, así como de los $1,000 restantes de la hipoteca, los deja-*248'remos pendientes, hasta tanto yo cumpla con las obliga-ciones que por la presente me impongo, y cuyos créditos se irán amortizando en las condiciones que convengamos. Por tanto queda entendido entre nosotros, que de aquí en adelante debo yo entenderme con Don Augusto Rossner para la liquidación de los $2,000, y que Y., de la manera más solemne, deja sin lugar ni efecto la orden de suspender el pago de esa donación y que me notificó Y. durante el año pasado 1.902 por conducto del Notario Don Her-minio Díaz Navarro; — Tales son las condiciones conveni-das entre ambos, á los cuales quedamos obligados y quedo de usted', señora, atento y s. s.' — M. Argiieso. — Conforme con el contenido de esta carta y firmo en ella como prueba de nuestro pacto. — María Possner, viuda de Dufaut.”
La Corte de ITumacao en vista de la conformidad de las partes sobre los lieclios y documentos dictó sentencia en 16 de Agosto del año próximo pasado, cuya parte dis-positiva dice así: — “Por lo tanto en virtud de la ley y sus premisas es ordenado y decretado que Doña María Poss-ner viuda de Dufaut cobre del demandado Don Manuel Argiieso la suma de dos mil cien dollars con sus intereses desde el 10 de Abril de 1904 hasta el día en que sea liqui-dada la deuda que se le condena á pagar como capital, y las costas del juicio al demandado.”
Contra esa sentencia interpuso la representación de Don Manuel Argiieso recurso de apelación y en su alega-to ante esta Corte Suprema expuso como fundamentos jurídicos de dicho recurso los que á lá letra se transcriben á continuación:
lo. — Inciso lo. y caso lo. del artículo 1171 del nuevo Código Civil. “Las obligaciones pueden modificarse; lo. Variando su objeto ó sus condiciones principales.” No tiene duda que el convenio privado posterior de trein-ta de Marzo de mil novecientos tres varía las condiciones principales de las obligaciones aludidas de los pagarés -reclamados, ’ -
*2492o. Artículo 1172 del mismo Código. “Para que una obligación quede extinguida por otra que la sustituya es preciso que así se declare terminantemente, ó que la an-tigua y la nueva sean de todo punto incompatibles.” Es-to es lo que sucede en el presente caso: que las dos mane-ras de pago de uno y de otro documento son incompatibles. No pueden ser simultáneas.
3o. Artículo 1080 del propio Código. “Tan solo será exigible desde luego toda obligación cuyo cumplimiento no dependa de un suceso futuro ó incierto, ó de un suceso pasado, que los interesados ignoren. Este también es el caso: el de una obligación sujeta á condición no ocurri-da.”
Como se vé por lo que se deja expuesto la Corte de Dis-trito de Humacao sólo condenó á Don Manuel Argiieso al pago del importe de los seis pagarés que motivaron la de-manda y que representaban la suma de dos mil cieii dollars, condenando también á Argiieso al pago de los inte-reses de esa suma á contar desde el diez de Abril de 1904, sin que la parte demandante por escrito ú oralmente ha-ya establecido el más ligero reparo contra dicha senten-cia ya por lo que atañe al capital ya por lo que- respecta á los intereses que han de ser objeto del pago.
No alega la parte apelante que los pagarés aludidos fueran independientes de los documentos que demandan-te y demandado convinieron en dejar pendientes hasta tanto que el segundo cumpliera con las obligaciones que se había impuesto en la carta de 30 de Marzo de 1903 des-pués de cuyo cumplimiento los créditos representados por dichos documentos se irían amortizando en las con-diciones que ambos convinieran.
No ha justificado Argiieso haber cumplido las obliga-ciones que en la mencionada carta se impusiera;.y si bien es verdad que los pagarés quedaron pendientes ó en sus-penso hasta tanto que Argiieso cumpliera con dichas obli-gaciones, como ese cumplimiento no llegó á- efectuarse en *250el tiempo fijado, es claro 'que aquél carece de dereclio para pretender que el pago de los documentos continúe pro-rrogado ó aplazado por tiempo indefinido.
Carecen de aplicación al caso los artículos 3171 y 1172 del Código Civil que en el alegato se suponen infringidos, pues las obligaciones contraídas en los pagarés no fueron modificadas en su objeto ó condiciones principales ó sus-tituidas por otras mediante la carta de 30 de Marzo de 3903, sino que dejaron de ser exigibles ó quedaron en sus-penso basta tanto que Argüeso cumpliera en tiempo de-terminado las obligaciones que se impuso en dicha carta siendo contrario al texto y espíritu de la misma sostener que los pagarés ú obligaciones se novaron sustancialmen-te, pues ambas partes estipularon que quedaban pendien-tes y los créditos por ellos representados se irían amprti-zando en las condiciones que pactaron cuando Argüeso hubiera cumplido con las obligaciones que se había im-puesto.
Repetimos que la novación indicada por el apelante no existió, pues la novación según el artículo 1124 del Código Civil es un medio de extinguir las obligaciones y las que Argüeso contrajo en los pagarés no fueron extinguidas ó sustituidas por otras, sino que quedaron pendientes ó en suspenso hasta que Argüeso cumpliera otras que respecto de otros créditos distintos se había impuesto.
Tampoco ha sido infringido el artículo 1080 del .Código Civil en el concepto que supone el apelante, pues no se trata de obligaciones cuyo cumplimiento dependiera de un suceso futuro ó incierto, sino de obligaciones puras que quedaron en suspenso por gracia de una délas partes hasta que la otra cumpliera obligaciones que se impuso y que no cumplió en tiempo determinado, habiendo queda-do por tanto sin efecto esa suspensión y en libertad el acreedor para exigir al deudor el cumplimiento de las obligaciones.
Por bus razones expuestas procede se confirmo la son-*251tencia apelada de 16 de Agosto de 1904 con las costas del recurso también á cargo de la parte apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados Pigueras y MacLeary.
El Juez Asociado Sr. Wolf no formó Tribunal en la vista de este caso.